DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement entered March 15th, 2021 has been considered.  A copy of the cited statement(s) including the notation indicating its respective consideration is attached for the Applicant's records.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 15, and 20-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brunstetter et al (US 2008/0119286) further in view of Ho (US 2012/0163235).

Claim 1: The combination of Brunstetter & Ho teaches a game processing system comprising a first gaming device, a second gaming device, and a third gaming device (Brunstetter Figure 1; Elements 102, 112), 
wherein the first gaming device comprises: 
a first network interface (Brunstetter Element 102; Paragraphs [0048]-[0050]); and 
at least one first processor (Brunstetter Element 102; Paragraphs [0048]-[0050]) configured to: 
transmit a first information via the first network interface, the first information comprising at least a first information part; and a second information part different from the first information part (-describing the exchange of a first and second information part between a first and second device- HO Figure 10; Paragraphs [0102]-[0104]; Element 1016); 
in response to receiving a second information from the second gaming device after transmitting the first information, execute an authentication process with the second gaming device, wherein the authentication process is based at least on the first information part (Ho Figure 10; Paragraphs [0102]-[0104]; Element 1016); and 
execute a communicative game based on communication, using the first network interface, with the second gaming device after said executing the authentication process with the second gaming device (Brunstetter Paragraphs [0040]-[0043]), 
wherein the second gaming device comprises: 
a second network interface (-Each participant client has their own network interface and processor- Brunstetter Element 102; Paragraphs [0048]-[0050]); and 
at least one second processor (Brunstetter Element 102; Paragraphs [0048]-[0050]) configured to: 
in response to receiving the first information via the second network interface execute the authentication process to perform mutual authentication with the first gaming device (Ho Figure 10; Paragraphs [0102]-[0104]; Element 1016); and 
execute the communicative game based on communication, using the second network interface, with the first gaming device after said executing the authentication process with the first gaming device (Brunstetter Paragraphs [0040]-[0043]), and
wherein the third gaming device comprises: 
a third network interface (Brunstetter Element 112; Paragraphs [0043], [0048]-[0050]); and -2-MIZUGUCHI et al.Atty Docket No.: IPW-0723-4875 Appl. No. 17/201,555
at least one third processor (Brunstetter Element 112; Paragraphs [0043], [0048]-[0050]) configured to: 
in response to receiving the first information via the third network interface and based on the second information part in the received first information, without performing the authentication process to perform mutual authentication with either the first gaming device or the second gaming device, receive, using the third network interface, data associated with the communicative game, currently being executed by the first and/or second gaming device, from at least one of the first gaming device and the second gaming device(-Describing the distribution of game play to a separate portal that in turn broadcast provided to Spectators wherein the authentication of the same is recognized as an optional step and thus fairly not required to in order to spectate- Brunstetter Abstract; Paragraph [0009], [0032], [0036], [0040]-[0043], [0081]); and 
execute a spectating experience process based on the received data (Brunstetter Figures 5, 6C; Paragraphs [0009], [0036]).
Despite teaching the use of peer-to-peer communication and the use of access credentials as a form of authentication as presented herein above, the prior art of Brunstetter does not explicitly describe the authentication process as involving the mutual authentication between the first and second gaming device across a respective first and second network interface including the transmission and reception of information between the first and second gaming device however in a related invention this feature is taught by Ho (Ho Figure 10; Paragraphs [0102]-[0104]; Element 1016).  It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the mutual authentication of Ho in the invention of Brunstetter in order to utilize a known form of access credentials in mutual authentication that are compatible with peer-to-peer networking and offer the added security of encrypted communication as taught by Ho.

Claim 2: The combination of Brunstetter & Ho teaches the invention as set for above, wherein the third gaming device further comprises a display screen, and wherein executing the spectating experience process includes displaying, on the display screen, a current state of the communicative game being executed by the first gaming device and the second gaming device (Brunstetter Figures 5, 6C; Paragraph [0009]).

Claim 3: The combination of Brunstetter & Ho teaches the invention as set for above, wherein executing the spectating experience process further includes executing the communicative game on the third gaming device using the received data, and displaying one or more images representing a current state of the communicative game executed on the third gaming device on the display screen (Brunstetter Paragraphs [0030], [0034], [0094]).

Claim 5: The combination of Brunstetter & Ho teaches the invention as set for above, wherein the one or more images displayed on the display screen of the third gaming device includes at least one image depicting a game character controlled by a first user operating the first gaming device and another game character controlled by a second user operating the second gaming device (-Game presented to spectators are disclosed as including multiple participants - Brunstetter Paragraphs [0006], [0040], [0042]).

Claim 7: The combination of Brunstetter & Ho teaches the invention as set for above, wherein the at least one first processor is configured to register the second gaming device to communicate with the second device after the authentication process (-describing the use of peer to peer networking between client devices- Brunstetter Paragraphs [0040]-[0043]).

Claim 8: The combination of Brunstetter & Ho teaches the invention as set for above, wherein the at least one second processor is configured to register the first gaming device to communicate with the first device after the authentication process (-describing the use of peer to peer networking between clients devices- Brunstetter Paragraphs [0040]-[0043]).

Claim 9: The combination of Brunstetter & Ho teaches the invention as set for above, wherein the at least first processor does not register the third gaming device (-Describing the broadcast provided to Spectators wherein the authentication of the same is recognized as an alternatively optional step- Brunstetter Abstract; Paragraph [0009], [0032], [0036], [0040]-[0043], [0081]).

Claim 10: The combination of Brunstetter & Ho teaches the invention as set for above, wherein the at least one third processor unilaterally register at least the first gaming device and receives, using the third network interface, data associated with the communicative game from at least the first gaming device (-Describing the broadcast provided to Spectators - Brunstetter Abstract; Paragraph [0009], [0032], [0036], [0040]-[0043], [0081]).

Claim 15: The combination of Brunstetter & Ho teaches the invention as set for above, wherein the received data received by the third gaming device is transmitted by at least one of the first gaming device or the second gaming device using broadcast or multicast transmission (Brunstetter Abstract; Paragraph [0036]).

Claim 20: The combination of Brunstetter & Ho teaches the invention as set for above, wherein the at least one second processor is further configured to provide, using the second network interface, user information associated with the second gaming device to the first gaming device, and wherein the first at least one processor is configured to perform said registering the second gaming device by performing a registration process at an application level by using the user information (-data can be associated with respective users- Brunstetter Paragraph [0038]).

Claim 21: The combination of Brunstetter & Ho teaches the game processing system according to claim 1, wherein the first information part in the first information includes a maximum number of participants allowed for the communicative game identified by a game identifier included in the first information and a current number of participants authenticated for the communicative game device (-Describing the enabling of users to participate in a game play based on the presence or absence of “room” available for additional players in the game - Brunstetter Abstract; Paragraph [0030]).
Claim 22: The combination of Brunstetter & Ho teaches the game processing system according to claim 21, wherein the at least one first processor is configured to, in response to receiving the second information, determine, based on the maximum number of participants and the current number of participants, whether to perform the authentication process with the second gaming device (-Describing the enabling of users to participate in a game play based on the presence or absence of “room” available for additional players in the game - Brunstetter Abstract; Paragraph [0030]).

Claim 23: The combination of Brunstetter & Ho teaches the game processing system according to claim 1, wherein the at least one third processor is configured to, when the second information part indicates permission for spectating, unilaterally registering the first gaming device in a memory of the third gaming device, and when the second information part indicates a lack of permission for spectating, unilaterally deregistering the first gaming device from the memory of the third gaming device. (-Describing the optional restriction of game content to users based on credentials and/or permission - Brunstetter Abstract; Paragraph [0041], [0042]).

Claim 24: The combination of Brunstetter & Ho teaches a spectating gaming device for spectating a communicative game currently being played between a first gaming device and a second gaming device (Brunstetter Figure 1; Elements 102, 112)which are each configured to, responsive to a first information transmitted by the first gaming device or to a second information transmitted by the second gaming device in response to receiving the first information, execute an authentication process to perform mutual authentication with the other (Ho Figure 10; Paragraphs [0102]-[0104]; Element 1016), -7-MIZUGUCHI et al.Atty Docket No.: IPW-0723-4875 Appl. No. 17/201,555 and to, after executing the authentication process, execute the communicative game based on communication with the other, wherein the first information comprises at least a first information part, and a second information part (Brunstetter Paragraphs [0040]-[0043]), and wherein the spectating gaming device comprises: 
a network interface (Brunstetter Element 112; Paragraphs [0043], [0048]-[0050]); and 
at least one processor (Brunstetter Element 112; Paragraphs [0043], [0048]-[0050])  configured to: 
receive, using the network interface, data from at least one of the first gaming device and the second gaming device (-Describing the distribution of game play to a separate portal that in turn broadcast provided to Spectators - Brunstetter Abstract; Paragraph [0009], [0032], [0036], [0040]-[0043], [0081]); and 
execute, using the received data, a spectating experience process for the communicative game currently being executed by the first gaming device and the second gaming device in communication with each other (Brunstetter Figures 5, 6C; Paragraphs [0009], [0036]), 
wherein the at least one processor of the spectating gaming device is further configured to, in response to receiving the first information from the first gaming device and based on the second information part in the received first information, without performing the authentication process to perform mutual authentication with either of the first gaming device or the second gaming device, receive said data associated with the communicative game, currently being executed by the first and/or second gaming device, from at least one of the first gaming device or the second gaming device (-Describing the distribution of game play to a separate portal that in turn broadcast provided to Spectators wherein the authentication of the same is recognized as an optional step and thus fairly not required to in order to spectate- Brunstetter Abstract; Paragraph [0009], [0032], [0036], [0040]-[0043], [0081]).
Despite teaching the use of peer-to-peer communication and the use of access credentials as a form of authentication as presented herein above, the prior art of Brunstetter does not explicitly describe the authentication process as involving the mutual authentication between the first and second gaming device across a respective first and second network interface including the transmission and reception of information between the first and second gaming device however in a related invention this feature is taught by Ho (Ho Figure 10; Paragraphs [0102]-[0104]; Element 1016).  It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the mutual authentication of Ho in the invention of Brunstetter in order to utilize a known form of access credentials in mutual authentication that are compatible with peer-to-peer networking and offer the added security of encrypted communication as taught by Ho.


Claim 25: The combination of Brunstetter & Ho teaches the spectating game device according to claim 24, wherein the spectating gaming device further comprises a display screen, and wherein said executing the spectating experience process includes displaying, on the display screen, a current state of the communicative game being executed by the first gaming device and the second gaming device (Brunstetter Figures 5, 6C; Paragraphs [0009], [0040]).  

Claim 26: The combination of Brunstetter & Ho teaches a non-transitory computer readable storage medium storing program instructions that, when executed by at least one processor of a spectating gaming device (Brunstetter Element 112; Paragraphs [0043], [0048]-[0050]) for spectating a communicative game currently being played between a first gaming device and a second gaming device which are each configured to, responsive to a first information transmitted by the first gaming device or to a second information transmitted by the second gaming device in response to receiving the first information, execute an authenticate process to perform mutual authentication with the other(Ho Figure 10; Paragraphs [0102]-[0104]; Element 1016), and to, and to after executing the-authentication process, execute -8-MIZUGUCHI et al.Atty Docket No.: IPW-0723-4875 Appl. No. 17/201,555 the communicative game based on communication with the other (Brunstetter Paragraphs [0040]-[0043]), causes the spectating gaming device to perform operations comprising: 
without performing, in response to receiving the first information from the first gaming device and based on at least one or a plurality of information parts in the received first information, the authentication process to perform mutual authentication with the first gaming device or the second gaming device, receive data associated with the communicative game, currently being executed by the first and/or second gaming device, from at least one of the first gaming device or the second gaming device (-Describing the distribution of game play to a separate portal that in turn broadcast provided to Spectators wherein the authentication of the same is recognized as an optional step and thus fairly not required to in order to spectate- Brunstetter Abstract; Paragraph [0009], [0032], [0036], [0040]-[0043], [0081]); and 
execute the spectating experience process based on the received data (Brunstetter Figures 5, 6C; Paragraphs [0009], [0036]).
Despite teaching the use of peer-to-peer communication and the use of access credentials as a form of authentication as presented herein above, the prior art of Brunstetter does not explicitly describe the authentication process as involving the mutual authentication between the first and second gaming device across a respective first and second network interface including the transmission and reception of information between the first and second gaming device however in a related invention this feature is taught by Ho (Ho Figure 10; Paragraphs [0102]-[0104]; Element 1016).  It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the mutual authentication of Ho in the invention of Brunstetter in order to utilize a known form of access credentials in mutual authentication that are compatible with peer-to-peer networking and offer the added security of encrypted communication as taught by Ho.
.  
Claim 27: The combination of Brunstetter & Ho teaches the non-transitory computer readable storage medium according to claim 26, wherein executing the spectating experience process includes displaying, on a display screen controlled by the spectating gaming device, a current state of the communicative game being executed by the first gaming device and the second gaming device (Brunstetter Figures 5, 6C; Paragraphs [0009], [0040]).


Claims 4, 6, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brunstetter et al (US 2008/0119286) ) in view of Ho et al (US 2012/0163235) as applied to at least claims 1-3, 5, 7-10, 15, and 20-27  above, and further in view of Spanton et al (US 2007/0117635).

Claim 4: Despite teaching the invention as presented above, the combination of Brunstetter & Ho is silent regarding explicitly teaching that the one or more images displayed on the display screen includes at least one image different from images currently displayed on display screens of the first gaming device and the second gaming device, however in a related invention Spanton teaches the claimed feature (Spanton Paragraph [0104]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the different display of Spanton in the game presentation of , the combination of Brunstetter & Ho in order to enable spectators to view larger portions of the game field and watch a plurality of game participant simultaneously.  

Claim 6: The combination of Brunstetter, Ho, & Spanton teach the invention, wherein the first gaming device, the second gaming device, and the third gaming device are each configured to execute the communicative game based at least upon input provided by the first user and input provided by the second user(-participants elect to allow the broadcast- Spanton Paragraph [0093]).

Claim 19: The combination of Brunstetter, Ho, & Spanton teach the invention, wherein the at least one first processor is further configured to start the communicative game based upon at least one of a number of registered client gaming devices including the second gaming device, or a time interval since said registering of the second gaming device (-match making- Spanton Paragraph [0093]).

Claims 11-14, and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brunstetter et al (US 2008/0119286) ) in view of Ho et al (US 2012/0163235) as applied to at least claims 1-3, 5, 7-10, 15, and 20-27  above, and further in view of Thompson (US 7,403,542).

Claim 11: Despite teaching the invention as presented above, the combination of Brunstetter & Ho is silent regarding explicitly teaching the invention wherein the at least one first processor is further configured to:
transmit, using the first network interface, a management frame which includes first identification information identifying the first gaming device(-outbound MAC Transmit state machine-Thompson Col 3:15-30);
receive, using the first network interface, a registration frame including second identification information transmitted from the second gaming device(-inbound MAC Transmit state machine- Thompson Col 3:15-30); and
register the second gaming device as an inter-communication partner by storing, in a memory of the first gaming device, the received second identification information(Thompson Col 3:15-5:18), and wherein the at least one second processor is further configured to:
transmit, using the second network interface, the registration frame to the first gaming device in response to receiving of the management frame, wherein the registration frame includes the second identification information which identifies the second gaming device(Thompson Col 9:27-37); and
register the first gaming device as an inter-communication partner by storing, in a memory of the second gaming device, the first identification information included in the management frame (Thompson Col 7:6-8:25),
however in a related network invention Thompson teaches that these features where known at the time invention.  It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the network features of Thompson as particularly cited herein above, in the combination of Brunstetter & Ho in order to provided the predictable and expected result of implementing known network configurations to organize the network of Brunstetter.

Claim 12: The combination of Brunstetter, Ho, & Thompson teach the invention, wherein the at least one third processor is further configured to unilaterally register the first gaming device by storing, in a memory of the third gaming device, the first identification information included in the management frame, without transmitting a registration frame for registering identification information of the third gaming device in the first gaming device  (Thompson Col 3:15-5:18).

Claim 13: The combination of Brunstetter, Ho, & Thompson teach the invention, wherein the first identification information stored in the third gaming device includes a MAC address of the first gaming device (Thompson Col 3:15-5:18, 11:3-13).

Claim 14: The combination of Brunstetter, Ho, & Thompson teach the invention, wherein
executability information indicating whether to permit the third gaming device to execute the communication game is included in the management frame transmitted by the first gaming device, and
the at least one third processor is further configured to determine, based on the executability information, whether to execute the communication game on the third gaming device (Thompson Col 19:65-20:22).


Claim 16: The combination of Brunstetter, Ho, & Thompson teach the invention, wherein the at least one third processor is further configured to:
receive management frames transmitted by a plurality of gaming devices; and
present, on the display screen, information regarding the plurality of gaming devices and enable a user to select one of the plurality of gaming devices as the first gaming device based upon the presented information (Thompson Col 7:6-8:25).

Claim 17: The combination of Brunstetter, Ho, & Thompson teach the invention, wherein the first gaming device and the second gaming device exchange an authentication frame and an association frame between them and register each other, and wherein the third gaming device unilaterally registers, in a memory of the third gaming device, first identification information included in a management frame transmitted by the first gaming device, without exchanging an authentication frame or an association frame with the first gaming device (Thompson Col 12:12-30)..

Claim 18: The combination of Brunstetter, Ho, & Thompson teach the invention, wherein the at least one first processor is configured to alternate the first gaming device between an awake state and a powersaving state at predetermined time cycles, and to periodically transmit a management frame which includes information indicating the predetermined time cycles,
wherein the at least one second processor is configured to alternate the second gaming device between the awake state and the power-saving state in synchronization with the predetermined time cycles, based on the management frame transmitted by the first gaming device indicated by the first identification information registered in the second gaming device, and
wherein the at least one third processor is configured to alternate the third gaming device between the awake state and the power-saving state in synchronization with the predetermined time cycles, based on the management frame transmitted from the first gaming device indicated by the first identification information registered in the third gaming device (Thompson Col 8:65-9:14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715